James Lee, the plaintiff in error, was convicted in the county court of Oklahoma county for the unlawful sale of intoxicating liquor. On March 12, 1910, he was sentenced to serve a term of sixty days in the county jail and to pay a fine of two hundred dollars. From this judgment he appealed. No briefs have been filed or oral argument made on behalf of the defendant. The appeal having been abandoned, the judgment of the county court of Oklahoma county therein is affirmed and the cause remanded thereto, with direction to enforce the judgment and sentence.